DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on December 11, 2020 has been considered by the Examiner.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner's statement of reasons for allowance: The primary reasons for the indication of the allowability of claims 1-19 are:
Regarding claims 1-13, the prior art does not teach or fairly suggest in combination with the other claimed limitations a remote device mount kit, comprising: a generally planar mounting plate having interior and exterior sides and a surrounding periphery edge, the exterior side for receiving drywall mud, the interior side for mounting against a framing structure, the mounting plate having a sensor mounting hole in a central region extending through the mounting plate, the mounting plate having an annular sensor recess surrounding the hole, the sensor recess designed to receive the mud cap when a sensor and paint shield are uninstalled, the sensor mounting hole designed to receive the paint shield when the mud cap is uninstalled, the sensor mounting hole designed to receive the sensor when the mud cap and the paint shield are uninstalled.
Regarding claim 14, the prior art does not teach or fairly suggest in combination with the other claimed limitations a remote device mount kit, wherein the mounting plate is generally planar with interior and exterior sides and a surrounding rectangular periphery edge, the exterior side for receiving drywall mud, the interior side for mounting against a framing structure, the mounting plate having a sensor recess in a central region, the central region having a sensor mounting hole extending through the mounting plate between the sensor recess and the interior side of the mounting plate, the sensor recess designed to receive the mud cap so that the mud cap covers the sensor recess and the sensor mounting hole and so that the mud cap is generally coplanar with the surrounding exterior side of the plate, the sensor mounting hole designed to receive the paint shield so that the paint shield covers the sensor mounting hole and so that the paint shield is generally coplanar with a surrounding surface of the sensor recess, the sensor recess and the sensor mounting hole in combination designed to receive a sensor; wherein the mud cap is generally planar with interior and exterior sides and a circular periphery edge, the mud cap comprising removable break out plugs extending through the mud cap between the interior and exterior sides, the plugs designed to be removed in order to enable removal of the mud cap from the sensor recess, the mud cap further comprising a plurality of locking tabs that extend outwardly from the interior side, each of the alignment grooves of the sensor mounting hole designed to receive a respective locking tab of the mud cap when the mud cap is installed: wherein the paint shield is generally planar with interior and exterior sides and a circular periphery edge, the paint shield comprising removable break out plugs extending through the paint shield between the interior and exterior sides, the plugs designed to be removed in order to enable removal of the paint shield from the sensor mounting hole, the paint shield further comprising a plurality of alignment tabs extending outwardly from the periphery, each of the alignment grooves of the sensor mounting hole designed to receive a respective alignment tab of the paint shield when the paint shield is installed; and wherein the sensor comprises an elongated generally cylindrical body with interior and exterior ends, the exterior end having a circular sensing region, the interior end having an electrical interface for connecting cables to the sensor, the body comprising a plurality of outwardly extending alignment tabs, each of the alignment grooves of the sensor mounting hole designed to receive a respective alignment tab of the sensor when the sensor is installed.
Regarding claims 15-19, the prior art does not teach or fairly suggest in combination with the other claimed limitations a method for installing a sensor in drywall, comprising the steps of: attaching a generally planar mounting plate to a framing structure, the mounting plate having interior and exterior sides, the exterior side for receiving drywall mud, the interior side for mounting against the framing structure, the mounting plate having a sensor recess in a central region, the central region having a hole extending through the mounting plate between the sensor recess and the interior side of the mounting plate; installing a mud cap in the sensor recess to substantially cover the sensor recess and the hole; applying drywall mud over the exterior surface of the mounting plate and mud cap, removing the mud cap in order to uncover the sensor recess and the sensor mounting hole; installing the paint shield in the hole to substantially cover the sensor mounting hole; applying paint over the exterior surface of the mounting plate and the paint shield; removing the paint shield in order to uncover the sensor mounting hole; and installing the sensor in the sensor recess and the sensor mounting hole.
These limitations are found in claims 1-19, and are neither disclosed nor taught by the prior art of record, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Solan (US 8,610,004), Waller (US 8,119,911), Gorman (US 7,265,291), Van De Wiele Jr (US 7,186,917), Shaffer et al (US 6,538,202) and Smith (US 5,902,960) disclose a mounting kit with a paint shield or mud cap.

5.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

August 27, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848